791 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES DUNN AND CAROLYN DUNN, Plaintiffs-Appellants,v.INDEPENDENT FIRE INSURANCE COMPANY, Defendant-Appellee.
85-6108
United States Court of Appeals, Sixth Circuit.
4/28/86

APPEAL DISMISSED
E.D.Tenn.
ORDER
BEFORE:  JONES, WELLFORD and NELSON, Circuit Judges.


1
This matter is before the Court for consideration of the appellee's motion to dismiss the appeal as being prosecuted from a nonappealable order.  Appellants have responded in opposition thereto.


2
On October 2, 1985, judgment was entered pursuant to a jury verdict in favor of appellants on their claim to recover under an insurance policy issued by appellee that insured the contents of appellants' home which was destroyed by fire.  On October 28, 1985, the district court entered a memorandum and order granting appellee's motion for a new trial.  This appeal followed.


3
Orders which grant new trials are not appealable.  National Polymer Products v. Borg-Warner Corp., 660 F.2d 171, 177 (6th Cir. 1981).  In an apparent attempt to preserve the appeal, appellants have filed a motion to treat the district court order granting a new trial as a judgment notwithstanding the verdict.  Appellants are apparently of the opinion that such a construction would render the district court's decision final and appealable.  A reading of the district court's order leads the reader to the conclusion that construing that order as one granting a judgment notwithstanding the verdict is improper.


4
Therefore, it is ORDERED that the motion to dismiss be granted and his appeal is dismissed.